United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Neosho, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1285
Issued: February 12, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 14, 2018 appellant filed a timely appeal from a March 23, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 23, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish consequential
conditions of post-traumatic seizure and paroxysmal atrial fibrillation disorder as causally related
to his accepted June 22, 2016 employment injury.
FACTUAL HISTORY
On June 22, 2016 appellant, then a 53-year-old archives technician, filed a traumatic injury
claim (Form CA-1) alleging that on that date he fell from the sixth rung of a ladder or from a height
of roughly five feet landing on his back on a concrete floor while in the performance of duty. On
July 19, 2016 OWCP accepted his traumatic injury claim for T12 vertebra compression fracture
and resulting surgery. By decision dated July 19, 2016, it noted that appellant submitted medical
evidence in support of his claim for the additional conditions of seizure disorder and irregular
heartbeat, however, these conditions had not been accepted as employment related.
On November 30, 2016 OWCP expanded acceptance of appellant’s claim to include
complete rotator cuff tear of the left shoulder and adhesive capsulitis of the left shoulder as well
as surgery for these conditions.3 On August 9, 2017 it further expanded acceptance of his claim
to include bilateral pulmonary embolisms as due to his June 22, 2016 employment injury and
resulting spine surgery.
In notes dated June 22, 2016, Dr. Clint R. Dunkle, an osteopath, reported that on that date
appellant had slipped and fell from a seven foot ladder and landed on his back on concrete
sustaining low back pain. While initially hospitalized for his fall, following the administration of
morphine for pain control, he had a tonic-clonic seizure with resulting postictal confusion.
Dr. Dunkle reported that the seizure was attributed to the morphine and not the fall. Appellant’s
family reported that appellant had a history of epilepsy when he was a child as well as a previous
head injury. He was not on anti-seizure medication.
On June 22, 2016 Dr. Ahmed T. Robbie, a Board-certified neurologist, reported that
appellant had been given morphine for pain control following his June 22, 2016 fall and that he
subsequently developed a tonic-clonic seizure which lasted for a few minutes followed by postictal
confusion. He noted that as appellant had a history of a head concussion and seizures as a child,
he had a low threshold for seizures, and that morphine and pain may have provoked or initiated
his June 2016 seizure. Dr. Robbie recommended that appellant avoid morphine as it may provoke
his seizures.
In a June 23, 2016 note, Dr. James P. Sisk, an osteopath, reported that appellant fell from
a ladder resulting in a compression fracture. Appellant had been given pain medications and
subsequently had a seizure with a postictal stage. Dr. Sisk noted that appellant had a history of
seizures as a child.

3
On April 7, 2017 appellant underwent arthroscopic left rotator cuff repair, distal clavicle resection, subacromial
decompression, and lysis of adhesions left shoulder.

2

On June 24, 2016 Dr. Cherylon Yarosh, a Board-certified neurosurgeon, performed
appellant’s surgical stabilization with T1-L2 instrumentation and arthrodesis. She noted that he
sustained acute blood loss, anemia, tachycardia, and a few brief episodes of atrial fibrillation
during the surgery which required treatment with a beta blocker.
In a separate June 24, 2016 note, Dr. Robert Lieurance, a Board-certified orthopedic
surgeon, opined that appellant’s June 22, 2016 seizure was “possibly related” to medications. He
noted that appellant had a history of seizures with the last one occurring when he was 13 years old.
On June 25, 2016 Dr. David Zuehlke, a Board-certified cardiologist, described appellant’s
history of injury on June 22, 2016 and reported that appellant experienced atrial fibrillation during
his June 24, 2016 back surgery as well as an episode of paroxysmal atrial fibrillation following his
surgery. He reported that appellant had a history of heart palpitations beginning two or three years
prior to 2016. Dr. Zuehlke noted that appellant had also had sporadic episodes of short runs of
atrial fibrillation occurring about every six months, but no other cardiac history. He reported, “My
impression is this [appellant] has paroxysmal fibrillation probably predating his surgery and
augmented at this time by hypercatecholaminemia.” On June 26, 27, and 28, 2016 Dr. Zuehlke
continued to note that appellant experienced episodes of proximal atrial fibrillation and to prescribe
medication.
In a report dated July 21, 2016, Dr. Zuehlke noted that on June 26, 2016 appellant had
postoperative atrial fibrillation. He suggested that as appellant’s catecholamine level dropped
following his surgery, the tendency for atrial fibrillation with rapid ventricular response would
dissipate. Dr. Zuehlke found that appellant remained in “postoperative atrial fibrillation.”4
On September 2, 2016 appellant requested that his accepted conditions be expanded to
include the additional conditions of paroxysmal atrial fibrillation and post-traumatic seizure.
In a report dated September 26, 2016, Dr. Jorge A. Gonzalez, a neurologist, noted
appellant’s history of a fall from a ladder in June 2016. He diagnosed T10 compression fracture
and single grand-mal or tonic-clonic seizure episode. Dr. Gonzalez found that appellant’s
electroencephalogram was unremarkable. He noted that appellant reported that he had febrile
convulsions as a child, but that this condition had resolved. Dr. Gonzalez reported that appellant
had had no additional seizures since his June 2016 fall. He diagnosed singular convulsive event
without recurrence and noted that a patient was not considered epileptic until there was evidence
of two or more seizures. Dr. Gonzalez completed an addendum opining that appellant’s
“breakthrough seizure event” was a singular event and therefore not reflective of epilepsy. He

4

On December 29, 2016 Dr. John F. Swartz, a Board-certified cardiologist, diagnosed persistent atrial flutter
associated with rapid ventricular response. He described appellant’s history of injury on June 22, 2016 and noted that
he experienced a seizure. Dr. Swartz reported that following appellant’s T10 through L1 arthrodesis he developed
atrial fibrillation. He diagnosed recurrent atrial dysrhythmias first diagnosed after appellant’s June 22, 2016
employment injury. Dr. Swartz recommended radiofrequency cardiac catheter ablation to eliminate appellant’s atrial
flutter. He noted that appellant’s previously diagnosed paroxysms of atrial fibrillation were “possibly” the triggering
event for his atrial flutter. On January 12, 2017 appellant underwent a radiofrequency cardiac catheter ablation of
Type 1 atrial flutter.

3

further concluded that the seizure was a consequence of appellant’s fall and “reaching [the]
threshold for seizure due to the rotational, gyrational, and translational forces of the injury.”
By development letter dated October 11, 2016, OWCP requested that appellant provide
additional medical evidence regarding his claimed conditions of paroxysmal atrial fibrillation and
post-traumatic seizure. It afforded him 30 days to respond.
In reports dated June 21 and July 14, 2017, Dr. David I. Krohn, a Board-certified internist
acting as a district medical adviser (DMA), reviewed Dr. Zuehlke’s June 24 and 25, 2016 notes
and opined that appellant’s paroxysmal atrial fibrillation “likely” preexisted his 2016 work injury
by several years with intermittent alteration of heart rhythm of which appellant was unaware. He
found that Dr. Zuehlke’s opinion regarding the increased circulating catecholamines was not
unreasonable, but was speculative. The DMA opined that it was the natural history of atrial
fibrillation to occur sporadically, most often with no identifiable cause. He noted that appellant
continued to have episodes of documented atrial fibrillation and atrial flutter episodically for no
apparent reason. The DMA concluded, “In my opinion there was no aggravation of this preexisting
condition specifically resulting from the episode on June 24, 2016. The condition took its natural
course.”
With regard to appellant’s diagnosed post-traumatic seizure, the DMA noted reviewing a
hospital note which reported that appellant had experienced a tonic-clonic seizure with postictal
confusion following a lumbar spine computerized tomography (CT) scan on June 22, 2016 while
hospitalized for his employment injuries. He reported that appellant had a known history of prior
seizures which began in childhood resulting in a diagnosis of epilepsy. The DMA also noted that
appellant had a head injury as a child. He reported that the medical evidence did not support
recurrence of seizures since June 22, 2016 and opined that appellant had experienced a rare
recurrence of his childhood epilepsy during his hospitalization. The DMA opined that the causal
relationship between appellant’s employment injury and the June 22, 2016 seizure had not been
established.
By decision dated August 23, 2017, OWCP denied appellant’s claim for the additional
conditions of paroxysmal atrial fibrillation and post-traumatic seizure. On August 30, 2017
appellant requested an oral hearing before an OWCP hearing representative.
On February 7, 2018 appellant testified at an oral hearing and noted that he had not received
the DMA’s reports and requested that the record remain open for 60 days so that he might submit
new evidence.
Following the oral hearing, in a February 26, 2018 letter, appellant asserted that he had no
history of heart conditions. He denied a preexisting heart condition and alleged that Dr. Zuehlke’s
reports established his claim for atrial fibrillation. Appellant also asserted that Dr. Sisk’s June 22
2016 report established that his seizure occurred due to his fall on June 22, 2016. He submitted
treatments notes from Dr. Ely R. Gordon, an osteopath, dated August 13, 2015 and February 11,
2016 indicating that his heart rate was regular with normal rhythm without murmurs, rubs, or
gallops.

4

By decision dated March 23, 2018, OWCP’s hearing representative affirmed the
August 23, 2017 OWCP decision and found that the June 22 and July 19, 2017 reports from the
DMA were entitled to the weight of the medical evidence and demonstrated that appellant’s
diagnosed post-traumatic seizure and paroxysmal atrial fibrillation disorder were not employment
related.
LEGAL PRECEDENT
It is an accepted principle of workers’ compensation law that when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that flows
from the injury is deemed to arise out of the employment, unless it is the result of an independent,
intervening cause attributable to the employee’s own intentional conduct.5 The basic rule is that a
subsequent injury, whether an aggravation of the original injury or a new and distinct injury, is
compensable if it is the direct and natural result of a compensable primary injury.6 With respect
to consequential injuries, the Board has held that, where an injury is sustained as a consequence
of an impairment residual to an employment injury, the new or second injury, even though
nonemployment related, is deemed, because of the chain of causation to arise out of and in the
course of employment and is compensable.7
A claimant bears the burden of proof to establish a claim for a consequential injury. As
part of this burden, he or she must present rationalized medical opinion evidence, based on a
complete factual and medical background, showing causal relationship. Rationalized medical
evidence is an opinion of reasonable medical certainty supported by sound medical rationale
explaining the nature of the relationship of the diagnosed condition and the specific employment
factors or employment injury.8
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint a
third physician who shall make an examination.9 When there are opposing reports of virtually
equal weight and rationale, the case must be referred to an impartial medical specialist, pursuant
to section 8123(a) of FECA, to resolve the conflict in the medical evidence.10 Where a case is
referred to an impartial medical examiner for the purpose of resolving a conflict, the opinion of

5

D.L., Docket No. 18-0629 (issued November 16, 2018); Albert F. Ranieri, 55 ECAB 598 (2004); Clement Jay
After Buffalo, 45 ECAB 707 (1994); John R. Knox, 42 ECAB 193 (1990).
6

D.L., id.; S.M., 58 ECAB 166 (2006); Debra L. Dillworth, 57 ECAB 516 (2006); Carlos A. Marrero, 50 ECAB
117 (1998); A. Larson, The Law of Workers’ Compensation § 10.01 (2005).
7

D.L., id.; L.S., Docket No. 08-1270 (issued July 2, 2009); Kathy A. Kelley, 55 ECAB 206 (2004).

8

D.L., id.; J.B., Docket No. 14-1474 (issued March 13, 2015).

9

5 U.S.C. § 8123(a). See D.L., id.; S.R., Docket No. 09-2332 (issued August 16, 2010); Y.A., 59 ECAB 701 (2008);
Darlene R. Kennedy, 57 ECAB 414 (2006).
10
D.L., id.; A.R., Docket No. 09-1566 (issued June 2, 2010); M.S., 58 ECAB 328 (2007); Bryan O. Crane, 56 ECAB
713 (2005).

5

such specialist, if sufficiently well rationalized and based on a proper factual and medical
background must be given special weight.11
ANALYSIS
The Board finds that the case is not in posture for a decision.
The record reflects an unresolved conflict of the medical opinion evidence between
Dr. Krohn, the DMA, and Dr. Zuehlke, appellant’s treating physician, regarding whether
appellant’s diagnosed paroxysmal atrial fibrillation disorder was casually related to his June 22,
2016 employment injuries.
In June 21 and July 19, 2017 reports, Dr. Krohn reviewed the medical evidence of record.
He found, based on Dr. Zuehlke’s notes, that appellant’s paroxysmal atrial fibrillation “likely”
preexisted his 2016 work injury. The DMA further found that Dr. Zuehlke’s opinion regarding
the increased circulating catecholamines due to surgery was not unreasonable, but was speculative
and opined that atrial fibrillation naturally occurred sporadically, most often with no identifiable
cause. He concluded that appellant did not sustain an aggravation of his preexisting atrial
fibrillation due to his June 24, 2016 surgery.
Dr. Zuehlke reported that appellant experienced atrial fibrillation during his June 24, 2016
back surgery as well as an episode of paroxysmal atrial fibrillation following his surgery. He noted
that appellant had a history of heart palpitations beginning two or three years prior to 2016.
Dr. Zuehlke opined that appellant’s preexisting paroxysmal atrial fibrillation was “augmented” on
June 24, 2016 by hypercatecholaminemia due to his back surgery. On July 21, 2016 he suggested
that as appellant’s catecholamine level fell following his surgery, the tendency for atrial fibrillation
with rapid ventricular response would dissipate. Dr. Zuehlke noted that appellant remained in
“postoperative atrial fibrillation.” His reports support that appellant’s hypercatecholaminemia
resulting from his accepted back surgery contributed to his paroxysmal atrial fibrillation on and
after June 24, 2016.
The Board finds that a conflict in the medical opinion evidence exists between appellant’s
treating physician, Dr. Zuehlke, who found an aggravation of appellant’s preexisting paroxysmal
atrial fibrillation by his accepted back surgery, and Dr. Krohn, the DMA, who concluded that
appellant’s preexisting paroxysmal atrial fibrillation followed its natural course with no
employment-related aggravation. These reports are of equal probative value. Both physicians
offered a biomechanical explanation for the disparate opinions. Consequentially, the case must be
referred to an impartial medical specialist to resolve the existing conflict in the medical opinion
evidence regarding whether the aggravation of appellant’s paroxysmal atrial fibrillation is a
consequence of his accepted back injury and resulting surgery on June 24, 2016 or a natural
progression of his underlying condition.12

11

D.L., id.; V.G., 59 ECAB 635 (2008); Sharyn D. Bannick, 54 ECAB 537 (2003); Gary R. Sieber, 46 ECAB
215 (1994).
12

M.R., Docket No. 17-0634 (issued July 24, 2018); P.R., Docket No. 16-0146 (issued September 9, 2016).

6

On remand OWCP should refer appellant, along with the case file and a statement of
accepted facts (SOAF), to an appropriate specialist for an impartial medical evaluation and a report
including a rationalized opinion as to whether or not his paroxysmal atrial fibrillation is causally
related to his accepted back injury and resulting surgery on June 22, 2016. Following this further
development, OWCP shall issue a de novo decision regarding his claim for a consequential
condition of paroxysmal atrial fibrillation.
The Board further finds that this case is not in posture for a decision due to an unresolved
conflict in the medical opinion evidence regarding whether appellant’s tonic-clonic seizure episode
is causally related to his accepted June 22, 2016 employment injury.
Appellant provided notes from several physicians addressing the cause of his June 22, 2016
seizure. Drs. Robbie and Lieurance attributed appellant’s June 22, 2016 seizure to the
administration of morphine for pain control. However, these opinions were equivocal and of
diminished probative value.13 The physicians used words such as “possibly related” and “may
have provoked” when discussing the relationship between appellant’s seizure and the
administration of morphine. Drs. Dunkle and Sisk opined that appellant’s June 22, 2016 seizure
was due to the administration of morphine following his employment-related fall, but failed to
provide any medical reasoning in support of these opinions. A medical report is of limited
probative value when the opinion on causal relationship lacks medical rationale.14
In his June 21, 2017 report, the DMA noted appellant’s history of a June 22, 2016 tonicclonic seizure with postictal confusion. He found that the seizure occurred following a lumbar
spine CT scan on June 22, 2016 while appellant was hospitalized for his employment injuries. The
DMA noted that appellant had a known history of childhood head injury and seizures with
diagnosis of epilepsy. He opined that appellant had experienced a rare recurrence of his childhood
epilepsy during his hospitalization and that the causal relationship between his injury and the
June 22, 2016 seizure had not been established.
On September 26, 2016 Dr. Gonzalez reported that appellant had experienced febrile
convulsions as child, but that this condition had resolved as he matured. He diagnosed singular
convulsive event. Dr. Gonzalez concluded that the June 22, 2016 seizure was a consequence of
appellant’s fall and “reaching [the] threshold for seizure due to the rotational, gyrational, and
translational forces of the injury.”
The Board finds that the DMA and Dr. Gonzalez offered reasoned medical explanations
for the varying conclusions reached. Dr. Gonzalez found that appellant’s childhood seizure
disorder had resolved and opined that his June 22, 2016 seizure was a direct consequence of his
employment-related fall through the forces of that injury. The DMA attributed appellant’s
June 22, 2016 seizure to a recurrence of his childhood epilepsy rather than to his fall. As the
opposing medical reports are of virtually equal weight and rationale, the Board finds that there is
13

See Y.F., Docket No. 17-1187 (issued June 5, 2018); D.D., 57 ECAB 734 (2006) (Medical opinions that or
speculative or equivocal in character are of diminished probative value).
14
R.V., Docket No. 18-0522 (issued November 5, 2018); T.T., Docket No. 17-0471 (issued August 8, 2017);
Debra L. Dillworth, 57 ECAB 516 (2006).

7

also an unresolved conflict as to whether appellant sustained an employment-related seizure on
June 22, 2016.15
On remand, OWCP should refer appellant, along with the case file and a SOAF, to an
appropriate specialist for an impartial medical evaluation and a report including a rationalized
opinion as to whether or not appellant’s June 22, 2016 seizure was a consequence of his accepted
employment injuries on June 22, 2016. Following this further development, OWCP shall issue a
de novo decision regarding his claim for a consequential condition of tonic-clonic seizure episode.
CONCLUSION
The Board finds that the case is not in posture for a decision.
ORDER
IT IS HEREBY ORDERED THAT the March 23, 2018 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: February 12, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

Supra note 12.

8

